Ingraham, J. (concurring):
I concur with Mr. Justice McLaughlin upon the ground, as stated in his opinion,, that it was error for the court to refuse1 to charge that if the jury believed that the plaintiff knew that the saw was unguarded and continued to work upon it without complaint, the jury might find that he waived his right to have this particular piece of machinery guarded. . ■
Houghton and Scott, J J., concurred.
Judgment and order reversed, new trial ordered, costs to appellant to abide event.